Citation Nr: 1122338	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Thereafter, the Denver, Colorado, RO assumed jurisdiction.

A Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO in March 2011.  A transcript is of the hearing is of record.


FINDINGS OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran seeks service connection for tinnitus.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and the claim is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third elements under 38 C.F.R. § 3.303(b).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show no evidence of complaints, treatment, or diagnosis of tinnitus during service.  During service, the Veteran served as a fighter pilot in the Air Force. 

During an August 2006 VA audiology consultation, the Veteran complained of intermittent, bilateral, tinnitus.  He reported military noise exposure to aircraft noise after four years at the U.S. Air Force Academy and six years as a pilot.  

The Veteran underwent a VA audiometric examination in November 2006.  He reported "sporadic" ringing in his ears, once per month, since military service.  The examiner opined that the Veteran's hearing loss was related to service based on the Veteran's exposure to military noise.  However, the examiner opined that rare ringing in the Veteran's ears was "consistent with normal ear function and not considered 'tinnitus' for rating purposes."

In December 2006, the Veteran submitted a VA Form 9, Appeal to the Board, in which he stated he had over 2000 hours of fighter jet flight time during which he was "subjected to an audio environment highly deleterious for hearing."  He also submitted two articles that discussed the impacts of loud noise exposure and jet noise to hearing difficulties.

In a January 2008 statement, the Veteran submitted a statement from his ex-wife that discussed the Veteran's hearing problems since his time in service.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  During the hearing, the Veteran testified that his ears rang while he was a pilot in the Air Force.  He remembered family members told him he turned the radio up too loud in the car.  He stated that he told the VA examiner that the ringing was "intermittent" because it was not always at the same level.  He described it as "tolerable" at times, and other times it kept him up at night, but the ringing was constant and present at different levels.

The Veteran's testimony is competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  


When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise.  Although the VA examiner determined that the "intermittent" ringing in the Veteran's ears was "consistent with normal ear function and not considered 'tinnitus' for rating purposes," the Veteran testified that his definition of "intermittent" ringing was constant ringing at "different levels."  The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


